12 So. 3d 918 (2009)
Liam GILLEN, Appellant,
v.
AURORA LOAN SERVICES, LLC, Appellee.
No. 5D09-1221.
District Court of Appeal of Florida, Fifth District.
July 10, 2009.
*919 Michael E. Rodriguez, Apollo Beach, for Appellant.
Forrest G. McSurdy of Stern & McSurdy, Law Offices of David J. Stern, P.A., Plantation, for Appellee.
PER CURIAM.
Based on Appellee's confession of error, this matter is summarily reversed pursuant to Rule 9.315(b) and remanded to the trial court for further proceedings.
REVERSED and REMANDED.
SAWAYA, PALMER and TORPY, JJ., concur.